999 A.2d 182 (2010)
415 Md. 118
In the Matter of the Honorable Robert C. NALLEY, Commission on Judicial Disabilities CJD 2009-087.
Misc. (Subtitle CJD) No. 1, September Term, 2009.
Court of Appeals of Maryland.
July 21, 2010.
Steven P. Lemmey, Investigative Counsel and Gary J. Kolb, Executive SecretaryCommission on Judicial Disabilities, for appellant.
William C. Brennan, Esq. (Brennan Sullivan & McKenna LLP), Greenbelt, for appellee.
Submitted before BELL, C.J., HARRELL, BATTAGLIA, GREENE, MURPHY[*], ADKINS and BARBERA, JJ.

CONSENT ORDER
Upon consideration of the Agreement for Discipline by Consent filed in the above entitled matter in accordance with Maryland Rule 16-808(l), it is this 21st day of July 2010:
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the Agreement for Discipline by Consent be, and it is hereby, approved; and it is further
ORDERED, that the Agreement for Discipline by Consent shall be made public; and it is further
ORDERED, that Judge Nalley shall be suspended without pay for a period of five (5) work days to be completed within thirty (30) days of July 21, 2010.
/s/ Robert M. Bell
Chief Judge
NOTES
[*]  Judge Murphy would have issued a public reprimand.